DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9, 11 have been canceled. Claims 12-19 have been added. Claims 10, 12-19 are pending and under consideration. 
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering pluripotent cells to a mammal that has had an aneurism, does not reasonably provide enablement for administering pluripotent cells to a mammal that has had an aneurism such that a therapeutic effect occurs, or obtaining a therapeutic effect on an aneurism . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 10 is drawn to treating any vascular disorder in any species of subject using pluripotent cells derived from mesenchymal tissue or a mesenchymal cell. The concept of pluripotent cells derived from mesenchymal tissue is a product-by-process embedded into a method claim. The claim does not require an active step of deriving the pluripotent cells from mesenchymal cell. Accordingly, claim 10 encompasses using any pluripotent cell that has the same structure and function as a pluripotent cell derived from mesenchymal tissue. Claim 10 encompasses any species of subject including fish, amphibians, reptiles, birds and mammals. Claim 10 also encompasses administering the pluripotent or mesenchymal stem cells via any route of administration regardless of the location of the vascular disease or aneurism. However, the specification is limited to administering the cells directly to the site of aneurysm in a mammal. The specification does not correlate mammals to any other species. The specification does not correlate direct administration to any other route of administration. The specification does not teach how to target the aneurysm using intramuscular, subcutaneous, or oral administration, for example. Without such guidance, it would have required those of skill undue experimentation to determine how to perform the method in any subject via any route of administration other than direct injection to a site of aneurysm in a mammal. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Masayori (JP 2015159895). 
Masayori administered MUSE cells, i.e. SSEA+ pluripotent cells derived from mesenchymal tissue, into a subject to treat cerebral infarction. The cells have low or no telomerase expression, can differentiate into any of the tridermic cell types, show no neoplastic proliferation, and self-renew. 

Claims 10, 12-14, 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055). 
Yamawaki-Ogata administered MSCs into a subject to treat aortic aneurysms in mice. The aneurysms were “abdominal aortic aneurysms” as required in claim 14 as .

Claims 10, 12, 17-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Westenfelder (2011/0117064). 
Westenfelder administered MSCs into a subject to treat aneurysms (abstract; para 78). Any aneurysm MUST be either a “true” aneurysm as required in claim 17. Claim 19 has been included because further limits the pluripotent cell without excluding the use of MSCs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as . 
Yamawaki-Ogata administered MSCs into a subject to treat aortic aneurysms in mice. Yamawaki-Ogata did not teach treating coronary artery aneurysms as required in claim 15. However, treating coronary artery aneurysms was well known in the art as described by Swaye. Thus it would have been obvious to those of ordinary skill in the art at the time of filing to administer MSCs to a subject to treat aneurysms as described by Yamawaki-Ogata, specifically coronary artery aneurysms described by Swaye. Those of ordinary skill in the art at the time of filing would have been motivated to treat the coronary artery aneurysms described by Swaye instead of aortic aneurisms described by Yamawaki-Ogata to save more lives. 
In another interpretation, it would have been obvious to make the aneurysm in a mouse as described by Yamawaki-Ogata in the coronary artery as described by Swaye. Those of ordinary skill in the art at the time of filing would have been motivated to make the aneurysm in the coronary artery instead of the aorta to model coronary artery aneurysms in humans. 
The coronary artery aneurysms is “saccular” as required in claim 16, and any aneurysm MUST be either a “true” aneurysm as required in claim 17. Claim 18 has been included because inflammation is inherently a feature of aneurysms. Claim 19 has been included because further limits the pluripotent cell without excluding the use of MSCs.
Conclusion
No claim is allowed. 

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632